                         UNITED STATES DISTRICT COURT

                                DISTRICT OF MAINE


 UNITED STATES OF AMERICA,                   )
                                             )
                                             )
 V.                                          )     CRIMINAL NO. 2:18-CR-105-DBH
                                             )
 KEITH PHILLIPS,                             )
                                             )
                            DEFENDANT        )


                 ORDER ON DEFENDANT’S MOTION FOR RELIEF
                    REGARDING RESTITUTION OBLIGATION


          The defendant has requested relief on the basis that the Bureau of Prisons

(BOP) was treating him as owing far more restitution than he was obliged to pay,

given law enforcement’s recovery of money at the time they arrested the

defendant. Def.’s Mot. (ECF No. 59). The government responded, stating that

the BOP had now corrected its records to reduce the restitution appropriately

and attaching a BOP document purportedly making the correction.                 Gov’t

Response (ECF No. 61). The defendant has not replied to the government’s latest

filing.

          Accordingly, I conclude that the mistake has been corrected and that no

further court action is required.

          SO ORDERED.

          DATED THIS 25TH DAY OF OCTOBER, 2019

                                                 /S/D. BROCK HORNBY
                                                 D. BROCK HORNBY
                                                 UNITED STATES DISTRICT JUDGE
